       Case 1:16-cr-00482-VEC Document 99 Filed 10/05/20 Page
                                                         USDC1SDNY
                                                                of 3
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
                                                         DOC #:
UNITED STATES DISTRICT COURT                             DATE FILED: 10/5/2020
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :   16-CR-482 (VEC)
                 -against-                                      :
                                                                :       ORDER
 MATTHEW WRIGHT,                                                :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X


VALERIE CAPRONI, United States District Judge:

         WHEREAS the sentencing of Matthew Wright is scheduled for October 16, 2020; and

         WHEREAS Defendant’s counsel has requested an adjournment with the Government’s

consent;

         IT IS HEREBY ORDERED that the sentencing is adjourned to Tuesday, December 1,

2020, at 11:00 A.M. Sentencing submissions are due no later than Tuesday, November 17,

2020.

         IT IS FURTHER ORDERED THAT the sentencing will be held in Courtroom 443 of the

Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York, New York

10007.

         IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

 PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

 and have his or her temperature taken. Please see the enclosed instructions. Only those

 individuals who meet the entry requirements established by the questionnaire will be permitted

 entry. Please contact chambers promptly if you or your client do not meet the requirements.

         IT IS FURTHER ORDERED that interested members of the public may attend by dialing

1-888-363-4749, using the access code 3121171, and the security code 0482. All of those
         Case 1:16-cr-00482-VEC Document 99 Filed 10/05/20 Page 2 of 3




accessing the hearing are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.

       The Clerk of Court is respectfully directed to terminate the open motion at docket entry

98 as well as the previously addressed open motions at docket entries 10, 32, 52 and 94.



SO ORDERED.

Dated: October 5, 2020
      New York, NY
                                                           ______________________________
                                                                 VALERIE CAPRONI
                                                                 United States District Judge
          Case 1:16-cr-00482-VEC Document 99 Filed 10/05/20 Page 3 of 3




Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
